Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 10, 14-15, 17, 19-23, 25-28, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Varadarajan et al. (US Patent Application 2019/0270856 A1, published 05 Sep. 2019, hereinafter Varadarajan).
Regarding claims 1-3, 14, 19-22, 25-26, and 30, Speer teaches a composition for oxygen scavenging comprising an oxidizable organic compound and a transition metal catalyst, where the scavenging is initiated by exposing the composition to electron beam radiation, the oxidizable organic composition is a substituted or unsubstituted ethylenically unsaturated hydrocarbon, and the composition includes a photoinitiator (Abstract).  Speer teaches that the oxidizable organic compound is polybutadiene (col. 4, lines 7-9) and his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15).  Speer teaches that the amount of the oxidizable organic compound (polybutadiene) is 1 to 99 wt.% of the composition (col. 7, lines 3-5).  Speer teaches the use of his oxygen scavenging composition in the form of a film layer as part of a packaging for oxygen-sensitive products (col. 3, lines 6-13).  
Speer does not disclose the inclusion of hydroxyl-terminated polybutadiene nor titanium dioxide.
Cray Valley teaches a liquid hydroxyl-terminated polybutadiene with number average molecular weights of about 2,800 daltons and a trans/vinyl/cis molar content of 60/20/20 (page 3, 1st column, 1st paragraph and chemical structure at top of page 3).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the hydroxyl-terminated polybutadiene as taught by Cray Valley as the polybutadiene in the oxygen scavenging composition of Speer.  Cray Valley teaches that their hydroxyl-terminated polybutadiene has primary, allylic alcohol groups that exhibit high reactivity (page 3, 1st column, Description section, 1st paragraph), low temperature flexibility and low-moisture permeability (page 3, 1st column, Product Highlights section), and their hydroxyl-terminated polybutadiene have low volatiles content (2nd page of document, Introduction section, 1st paragraph).
Varadarajan teaches a packaging film comprising polyethylene with 10 wt.% or less of titanium dioxide (Abstract and paragraphs 0011 and 0038).
Given that Speer and Varadarajan are drawn to polyethylene-based packaging films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate titanium dioxide and in the amount taught by Varadarajan in the oxygen scavenging composition of Speer in view of Cray Valley.  Since Speer and Varadarajan are drawn to polyethylene-based packaging films, one of ordinary skill in the art would have a reasonable expectation of success in incorporating titanium dioxide in the amounts taught by Varadarajan in the oxygen scavenging composition of Speer in view of Cray Valley.  Further, Varadarajan teaches that titanium dioxide is a whitening agent, which increases the opacity of the film (paragraph 0038).
It is the examiner’s position that given that Varadarajan teaches amounts of titanium dioxide of 10 wt.% or less, which overlaps that presently claimed, this amount of titanium dioxide would be sufficient to catalyze reactions between oxygen and butadiene polymer. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of hydroxyl-terminated polybutadiene and titanium dioxide from the overlapping portion of the ranges taught by Speer, Cray Valley, and Varadarajan because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 10, Speer in view of Cray Valley and further in view of Varadarajan teaches claim 1, and Speer does not teach the inclusion of a curing agent.
Regarding claim 15, Speer in view of Cray Valley and further in view of Varadarajan teaches claim 14, and Speer teaches his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15), specifically including low density polyethylene (col. 6, lines 8-16).
Regarding claim 17, Speer in view of Cray Valley and further in view of Varadarajan teaches claim 14, and Speer teaches the components of the composition are melt blended (col. 6, lines 37-40).
Regarding claim 23, Speer in view of Cray Valley and further in view of Varadarajan teaches claim 1, and Speer does not teach the need for moisture to activate the reaction.
Regarding claim 24, Speer in view of Cray Valley and further in view of Varadarajan teaches claim 1, and Speer teaches the use of electron beam exposure to initiate oxygen scavenging (Abstract).
Regarding claims 27-28, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 1, and Speer teaches the inclusion of a photoinitiator in his composition, such as benzophenone, acetophenone, and valerophenone (col. 5, lines 13-33).
Regarding claim 31, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 30, and Speer teaches a multilayer article with the inclusion of a layer for heat-sealability (col. 7, lines 52-54 and col. 8, lines 22-24).  
Regarding claim 33, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 30, and Speer teaches the inclusion of an oxygen (gas) barrier layer (col. 8, lines 1-6).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Varadarajan et al. (US Patent Application 2019/0270856 A1, published 05 Sep. 2019, hereinafter Varadarajan) and further in view of Hakim (US Patent 4,701,487, published 20 Oct. 1987, hereinafter Hakim).
Regarding claim 16, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 15.
Speer teaches the inclusion of processing aids in his composition (col. 6, lines 32-36)
Speer in view of Cray Valley and further in view of Varadarajan does not disclose the inclusion of a hydrocarbon wax in his composition.
Hakim teaches an extrusion processing aid composition for the extrusion of polyolefins, and the processing aid composition comprises an aliphatic hydrocarbon mixture having a molecular weight of 400 to 50,000 daltons (Abstract).  Hakim teaches that the polyolefins include linear low density polyethylene (LLDPE) and low density polyethylene (LDPE) (col. 3, lines 53-55) and the aliphatic hydrocarbon includes low molecular weight polyethylene waxes (col. 3, lines 33-29).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the extrusion processing aid composition taught by Hakim in the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Varadarajan.  Hakim teaches that incorporation of his processing aid affords increased extrusion throughput by altering the rheology of the resins, thereby resulting in higher screw speeds, lower head pressures, reduced power consumption, lower torque and lower processing temperatures while maintaining throughput (col. 2, lines 25-33).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Varadarajan et al. (US Patent Application 2019/0270856 A1, published 05 Sep. 2019, hereinafter Varadarajan) and further in view of Dow (“Dowlex 2070G Polyethylene resin,” published 10 Dec. 2000, hereinafter Dow).
Regarding claim 18, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 14.
Speer teaches the inclusion of a film-forming diluent polymer that render the composition more adaptable for use as packaging layers, and polyethylene is a suitable diluent polymer (col. 6, lines 8-15).
Speer in view of Cray Valley and further in view of Varadarajan does not disclose the specific use of linear low density polyethylene (LLDPE) as a diluent polymer.
Dow teaches a linear low density polyethylene (LLDPE) for food packaging applications (1st page, Overview section).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use LLDPE resin as taught by Dow as the film-forming diluent polymer in the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Varadarajan.  Dow teaches that the LLDPE resin has high strength in food packaging applications and good processability at narrow die gaps (1st page, Overview section).

Claims 24 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Varadarajan et al. (US Patent Application 2019/0270856 A1, published 05 Sep. 2019, hereinafter Varadarajan) and further in view of Anpo et al. (“The design and development of second-generation titanium oxide photocatalysts able to operate under visible light irradiation by applying a metal ion-implantation method,” Res.Chem.Intermed., Vol. 27, No.5, pp. 459-467, published 2001, hereinafter Anpo).
Regarding claims 24 and 29, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 1.
Speer in view of Cray Valley and further in view of Varadarajan does not disclose the doping of the titanium dioxide nor explicitly discloses the operation of his oxygen scavenger composition in the absence of direct ultraviolet radiation.
Anpo teaches that implanting transition metal ions such as Cr, V, Co, Fe, or Ni into a titanium dioxide (Abstract and page 461, Results and Discussion section, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate a transition metal doping agent as taught by Anpo into the titanium oxide in the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Varadarajan.  Anpo teaches that incorporating transition metals into titanium dioxide allowed the titanium dioxide to absorb and operate as a catalyst effectively not only under UV but also under visible light irradiation (page 466, Conclusions).  Thus, the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Varadarajan and further in view of Anpo would function in the absence of direct ultraviolet radiation.  Further, Anpo teaches that his titanium dioxide photocatalysts showed several times high photocatalytic efficiency compared with unimplanted titanium oxide photocatalyst (page 466, Conclusions section).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Varadarajan et al. (US Patent Application 2019/0270856 A1, published 05 Sep. 2019, hereinafter Varadarajan) and further in view of Aithani (US Patent Application 2009/0285511 A1, published 19 Nov. 2009, hereinafter Aithani).
Regarding claim 32, Speer in view of Cray Valley and further in view of Varadarajan teaches the elements of claim 31, and Speer teaches his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15), specifically including low density polyethylene (col. 6, lines 8-16), and his multilayer article may include a layer for heat-sealability (col. 7, lines 52-54 and col. 8, lines 22-24).  
Speer in view of Cray Valley and further in view of Varadarajan does not disclose the composition of his heat-seal layer.
Aithani teaches a heat seal layer comprising cycloolefin copolymer and low-density polyethylene (Abstract and paragraphs 0027-0029).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the seal layer as taught by Aithani as the heat-seal layer in the multilayer article of Speer in view of Cray Valley and further in view of Varadarajan.  Aithani teaches his sealant layer provides an easy cross-direction tear open feature (Abstract).

Claims 1-3, 10, 14-15, 17, 19-23, 25-28, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Holtzen and Reid (“Chap. 10: Titanium dioxide pigments,” Charvat (ed.), Coloring of Plastics: Fundamentals, 2nd Edition, pp. 146-158, published 2004, hereinafter Holtzen) and further in view of Kemp and McIntyre (“Mechanism of action of titanium dioxide pigment in the photodegradation of poly(vinyl chloride) and other polymers,” Prog.Reaction Kin.Mech., Vol. 26, pp. 337-374, published 2001, hereinafter Kemp).
Regarding claims 1-3, 14, 19-22, 25-26, and 30, Speer teaches a composition for oxygen scavenging comprising an oxidizable organic compound and a transition metal catalyst, where the scavenging is initiated by exposing the composition to electron beam radiation, the oxidizable organic composition is a substituted or unsubstituted ethylenically unsaturated hydrocarbon, and the composition includes a photoinitiator (Abstract).  Speer teaches that the oxidizable organic compound is polybutadiene (col. 4, lines 7-9) and his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15).  Speer teaches that the amount of the oxidizable organic compound (polybutadiene) is 1 to 99 wt.% of the composition (col. 7, lines 3-5).  Speer teaches the use of his oxygen scavenging composition in the form of a film layer as part of a packaging for oxygen-sensitive products (col. 3, lines 6-13).  
Speer does not disclose the inclusion of hydroxyl-terminated polybutadiene nor titanium dioxide.
Cray Valley teaches a liquid hydroxyl-terminated polybutadiene with number average molecular weights of about 2,800 daltons and a trans/vinyl/cis molar content of 60/20/20 (page 3, 1st column, 1st paragraph and chemical structure at top of page 3).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the hydroxyl-terminated polybutadiene as taught by Cray Valley as the polybutadiene in the oxygen scavenging composition of Speer.  Cray Valley teaches that their hydroxyl-terminated polybutadiene has primary, allylic alcohol groups that exhibit high reactivity (page 3, 1st column, Description section, 1st paragraph), low temperature flexibility and low-moisture permeability (page 3, 1st column, Product Highlights section), and their hydroxyl-terminated polybutadiene have low volatiles content (2nd page of document, Introduction section, 1st paragraph).
Holtzen teaches that titanium dioxide are the preferred white pigment for polymer use (page 146, 10.1 Introductions section, 1st paragraph), titanium dioxide is used with polyolefins, including LDPE and LLDPE (page 151, Table 10.1), and titanium dioxide is used in loadings of 15 wt.% or less (page 151, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use titanium dioxide as a white pigment and in the amounts taught by Holtzen in the oxygen scavenging composition of Speer in view of Cray Valley.  Holtzen teaches that titanium dioxide is unparalleled for the provision of brightness, whiteness, and opacifying power, and titanium dioxide advantages are myriad, including high refractive index (resulting in considerable opacifying power at relatively low loadings) and nontoxic (page 146, 10.1 Introduction section, 1st paragraph).  Further, Kemp teaches that polyolefins are a major outlet for titanium dioxide pigments in plastics (page 341, 1.2.2 Pigmenting of polyolefins section, 1st paragraph), and Kemp teaches that titanium dioxide functions as a catalyst in the oxidation of organic molecules, including polymers (page 348-351, 1.6 Photoactivation of TiO2 section). 
It is the examiner’s position that given that Holtzen teaches amounts of titanium dioxide of 15 wt.% or less, which overlaps that presently claimed, this amount of titanium dioxide would be sufficient to catalyze reactions between oxygen and butadiene polymer, and, based on the teaching of Kemp (page 348-351, 1.6 Photoactivation of TiO2 section), the incorporation of titanium dioxide into the oxygen scavenging composition of Speer in view of Cray Valley would augment the oxygen scavenging capacity of the composition. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of hydroxyl-terminated polybutadiene and titanium dioxide from the overlapping portion of the ranges taught by Speer, Cray Valley, and Holtzen because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 10, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 1, and Speer does not teach the inclusion of a curing agent.
Regarding claim 15, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches claim 14, and Speer teaches his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15), specifically including low density polyethylene (col. 6, lines 8-16).
Regarding claim 17, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches claim 14, and Speer teaches the components of the composition are melt blended (col. 6, lines 37-40).
Regarding claim 23, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches claim 1, and Speer does not teach the need for moisture to activate the reaction.
Regarding claim 24, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches claim 1, and Speer teaches the use of electron beam exposure to initiate oxygen scavenging (Abstract).
Regarding claims 27-28, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 1, and Speer teaches the inclusion of a photoinitiator in his composition, such as benzophenone, acetophenone, and valerophenone (col. 5, lines 13-33).
Regarding claim 31, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 30, and Speer teaches a multilayer article with the inclusion of a layer for heat-sealability (col. 7, lines 52-54 and col. 8, lines 22-24).  
Regarding claim 33, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 30, and Speer teaches the inclusion of an oxygen (gas) barrier layer (col. 8, lines 1-6).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Holtzen and Reid (“Chap. 10: Titanium dioxide pigments,” Charvat (ed.), Coloring of Plastics: Fundamentals, 2nd Edition, pp. 146-158, published 2004, hereinafter Holtzen) and further in view of Kemp and McIntyre (“Mechanism of action of titanium dioxide pigment in the photodegradation of poly(vinyl chloride) and other polymers,” Prog.Reaction Kin.Mech., Vol. 26, pp. 337-374, published 2001, hereinafter Kemp) and further in view of Hakim (US Patent 4,701,487, published 20 Oct. 1987, hereinafter Hakim).
Regarding claim 16, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 15.
Speer teaches the inclusion of processing aids in his composition (col. 6, lines 32-36)
Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp does not disclose the inclusion of a hydrocarbon wax in his composition.
Hakim teaches an extrusion processing aid composition for the extrusion of polyolefins, and the processing aid composition comprises an aliphatic hydrocarbon mixture having a molecular weight of 400 to 50,000 daltons (Abstract).  Hakim teaches that the polyolefins include linear low density polyethylene (LLDPE) and low density polyethylene (LDPE) (col. 3, lines 53-55) and the aliphatic hydrocarbon includes low molecular weight polyethylene waxes (col. 3, lines 33-29).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the extrusion processing aid composition taught by Hakim in the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp.  Hakim teaches that incorporation of his processing aid affords increased extrusion throughput by altering the rheology of the resins, thereby resulting in higher screw speeds, lower head pressures, reduced power consumption, lower torque and lower processing temperatures while maintaining throughput (col. 2, lines 25-33).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Holtzen and Reid (“Chap. 10: Titanium dioxide pigments,” Charvat (ed.), Coloring of Plastics: Fundamentals, 2nd Edition, pp. 146-158, published 2004, hereinafter Holtzen) and further in view of Kemp and McIntyre (“Mechanism of action of titanium dioxide pigment in the photodegradation of poly(vinyl chloride) and other polymers,” Prog.Reaction Kin.Mech., Vol. 26, pp. 337-374, published 2001, hereinafter Kemp) and further in view of Dow (“Dowlex 2070G Polyethylene resin,” published 10 Dec. 2000, hereinafter Dow).
Regarding claim 18, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 14.
Speer teaches the inclusion of a film-forming diluent polymer that render the composition more adaptable for use as packaging layers, and polyethylene is a suitable diluent polymer (col. 6, lines 8-15).
Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp does not disclose the specific use of linear low density polyethylene (LLDPE) as a diluent polymer.
Dow teaches a linear low density polyethylene (LLDPE) for food packaging applications (1st page, Overview section).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use LLDPE resin as taught by Dow as the film-forming diluent polymer in the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp.  Dow teaches that the LLDPE resin has high strength in food packaging applications and good processability at narrow die gaps (1st page, Overview section).

Claims 24 and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Holtzen and Reid (“Chap. 10: Titanium dioxide pigments,” Charvat (ed.), Coloring of Plastics: Fundamentals, 2nd Edition, pp. 146-158, published 2004, hereinafter Holtzen) and further in view of Kemp and McIntyre (“Mechanism of action of titanium dioxide pigment in the photodegradation of poly(vinyl chloride) and other polymers,” Prog.Reaction Kin.Mech., Vol. 26, pp. 337-374, published 2001, hereinafter Kemp) and further in view of Anpo et al. (“The design and development of second-generation titanium oxide photocatalysts able to operate under visible light irradiation by applying a metal ion-implantation method,” Res.Chem.Intermed., Vol. 27, No.5, pp. 459-467, published 2001, hereinafter Anpo).
Regarding claims 24 and 29, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 1.
Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp does not disclose the doping of the titanium dioxide nor explicitly discloses the operation of his oxygen scavenger composition in the absence of direct ultraviolet radiation.
Anpo teaches that implanting transition metal ions such as Cr, V, Co, Fe, or Ni into a titanium dioxide (Abstract and page 461, Results and Discussion section, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate a transition metal doping agent as taught by Anpo into the titanium oxide in the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp.  Anpo teaches that incorporating transition metals into titanium dioxide allowed the titanium dioxide to absorb and operate as a catalyst effectively not only under UV but also under visible light irradiation (page 466, Conclusions).  Thus, the oxygen scavenging composition of Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp and further in view of Anpo would function in the absence of direct ultraviolet radiation.  Further, Anpo teaches that his titanium dioxide photocatalysts showed several times high photocatalytic efficiency compared with unimplanted titanium oxide photocatalyst (page 466, Conclusions section).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Speer at al. (US Patent 5,211,875, published 18 May 1993, hereinafter Speer) in view of Cray Valley (“Product Bulletin: Hydroxyl-Terminated Polybutadiene Resins and Derivatives – Poly pd and Krasol,” published Oct. 2016, hereinafter Cray Valley) and further in view of Holtzen and Reid (“Chap. 10: Titanium dioxide pigments,” Charvat (ed.), Coloring of Plastics: Fundamentals, 2nd Edition, pp. 146-158, published 2004, hereinafter Holtzen) and further in view of Kemp and McIntyre (“Mechanism of action of titanium dioxide pigment in the photodegradation of poly(vinyl chloride) and other polymers,” Prog.Reaction Kin.Mech., Vol. 26, pp. 337-374, published 2001, hereinafter Kemp) and further in view of Aithani (US Patent Application 2009/0285511 A1, published 19 Nov. 2009, hereinafter Aithani).
Regarding claim 32, Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp teaches the elements of claim 31, and Speer teaches his composition may include film-forming diluent polymers, such as polyethylene (col. 6, lines 8-15), specifically including low density polyethylene (col. 6, lines 8-16), and his multilayer article may include a layer for heat-sealability (col. 7, lines 52-54 and col. 8, lines 22-24).  
Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp does not disclose the composition of his heat-seal layer.
Aithani teaches a heat seal layer comprising cycloolefin copolymer and low-density polyethylene (Abstract and paragraphs 0027-0029).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use the seal layer as taught by Aithani as the heat-seal layer in the multilayer article of Speer in view of Cray Valley and further in view of Holtzen and further in view of Kemp.  Aithani teaches his sealant layer provides an easy cross-direction tear open feature (Abstract).

Response to Arguments
Applicant's arguments filed 16 Jun. 2022 have been fully considered.  Applicant’s amendment overcame the prior art rejections using Vignola as a primary reference, so these rejections have been withdrawn.  Applicant’s arguments traversing the prior art rejections using Bolt as a secondary reference were persuasive; therefore, these rejections have been withdrawn.  However, upon further search and consideration, new claim rejections, as presented above, have been set forth; therefore, this rejection is Non-Final.
Applicant amended claims 1-3, 13, 15, 19-21, and 23-26.
Applicant argues that Speer discloses unsubstituted polybutadiene and makes no mention of substituted polybutadiene.
However, Speer teaches that the transparent oxygen-scavenging layers prepared from polybutadiene are especially preferred (col. 4, lines 44-46), and Cray Valley teaches their hydroxyl-terminated polybutadiene exhibit high reactivity (page 3, Description section).
Applicant argues that the examiner has not established a case for substituting the transition metal salts taught by Speer for the titanium dioxide taught by Bolt.
However, in the claim rejections presented above (and in the claim rejection in the Office Action mailed 27 Jan. 2022), examiner has not stated that the titanium oxide is substituted for the transition metal salts, but the titanium oxide is incorporated into the oxygen scavenging formulation of Speer in addition to the transition metal salts taught by Speer.  
Applicant argues that no evidence has been provided that the titanium oxide would function as an oxygen scavenging catalyst.
However, in the claim rejections presented above, Varadarajan teaches the addition of titanium dioxide as a whitening agent for polyethylene compositions.  Being the same chemical compound as employed by applicant, the titanium dioxide would inherently act as an oxygen scavenging catalyst.  Applicant has not disclosed or claimed that a special titanium oxide is necessary in order to obtain a compound that acts as oxygen scavenging catalyst.
Further, also presented above, Kemp teaches that titanium dioxide functions as a catalyst in the oxidation of organic molecules, including polymers (page 348-351, 1.6 Photoactivation of TiO2 section). 
Applicant argues that no evidence has been provided that the ion-implanted titanium dioxide would be operable to catalyze the reaction of oxygen with polybutadiene.
However, as presented above, Anpo teaches the ion-implanting alters the wavelength of light that activates the titanium dioxide.  Kemp teaches that titanium dioxide functions as a catalyst in the oxidation of organic molecules, including polymers (page 348-351, 1.6 Photoactivation of TiO2 section), and Kemp discusses a band gap model for titanium dioxide (Kemp, Figure 4), and Anpo teaches that this conduction band energy is altered in an ion-implanted titanium dioxide, such that visible light activates the titanium dioxide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787